UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-02898_ ­­ Value Line U.S. Government Money Market Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, 21st Floor, New York, N.Y. 10036-6524 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: December 31, 2011 Date of reporting period: December 31, 2011 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 12/31/11 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 7 Times Square 21st Floor New York, NY 10036-6524 ANNUALREPORT December31,2011 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP Value Line U.S. Government Money Market Fund, Inc. REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary An investment in Value Line U.S. Government Money Market Fund, Inc. is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00084254 Value Line U.S. Government Money Market Fund, Inc. To Our Value Line U.S. Government To Our Shareholders (unaudited): Enclosed is your annual report for the year ended December 31, 2011. I encourage you to carefully review this annual report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. For the year ended December 31, 2011, the total return for the Value Line U.S. Government Money Market Fund was 0.02%. This was slightly ahead of the Lipper average U.S. Government money market fund which returned 0.01% for the same twelve-month period(1). The Federal Reserve Board indicated its intent in January 2011 to keep the Fed funds rate(2) between 0% and 0.25% for the foreseeable future. The Federal Reserve Board’s continuation of its low interest rate policy caused money market rates to remain at low levels throughout the year. As a result, similar to many other money market funds, the Adviser has been waiving a portion of its management fees due to the low interest rate environment. As of December 31, 2011, the total net assets of the Fund were $72.5 million and the average days to maturity were 39 days. We continue to invest in the highest quality securities while looking for opportunities for yield enhancement. U.S. Government, U.S. Agency obligations and other securities fully backed by the federal government comprise 88% of year-end holdings. The remaining assets are invested in first tier commercial paper securities. Rigorous credit surveillance is ongoing in the selection of the highest quality commercial paper credits for purchase as well as for monitoring existing holdings. Consequently the Fund continues to maintain its current strong credit quality/low risk profile. All of us at the Adviser recognize it was a difficult year for money market funds and appreciate your confidence in us. We continue to welcome the opportunity to serve your investment needs. Sincerely, /s/ Mitchell E.Appel Mitchell E. Appel, President /s/ Liane B. Rosenberg Liane B. Rosenberg, Portfolio Manager Lipper Money Market Funds invest in high quality financial instruments rated in the top two investment grades with dollar-weighted average maturities of less than 90 days, and intend to keep a constant NAV. An investment cannot be made in a Lipper Average. The interest rate charged by the banks with excess reserves at a Federal Reserve District Bank, to banks needing overnight loans to meet reserve requirements. 2 Value Line U.S. Government Money Market Fund, Inc. Money Market Fund Shareholders Economic Highlights (unaudited) The first half of 2011 saw the broad U.S. stock market rising on the heels of strengthening corporate profits. The S&P 500 returned 6% for the first six months of the year despite significant global economic concerns. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Ireland, and Spain. Further, the nuclear disaster in Japan and the geopolitical upheaval in commodity markets added to investor concerns. At home, disappointing job growth in the United States kept the national unemployment rate firmly above 9% for the second quarter. By mid-year there was mounting evidence that the U.S. recovery had slowed to a crawl. Consumer spending, which accounts for roughly 70% of economic activity, declined in June for the first time in 2 years. First quarter GDP was up by only 0.4%, and second quarter GDP growth, while stronger, was still disappointing at 1.3%. Employment growth in July lagged June numbers, and it was reported that the level of new factory orders decreased. By August, only 58% of the population was working, the lowest level in nearly 3 decades. Housing prices remained almost uniformly weak. There were additional pressures on the market coming from Europe stemming from the sovereign debt crisis and increasing fears of a double dip recession. Much of the summer was consumed by the drama of the U.S. debt ceiling negotiations, resulting in an 11th hour deal that appeared to satisfy few constituents. It surely did not satisfy Standard & Poors who felt that the $2.1 trillion deficit reduction over 10 years was insufficient to solve the country’s debt problem. The rating agency proceeded to downgrade U.S. Treasury debt from AAA to AA+. Within a few days the rating agency imposed the same rating cut on the long-term debt of several U.S. Agencies including Fannie Mae and Freddie Mac. The other major rating agencies, Moody’s and Fitch, maintained AAA ratings for U.S. Treasury debt as well as for the U.S. Agencies. Investor confidence plunged on the heels of the debt ceiling debacle and the U.S. Treasury debt downgrade. Returns for the S&P 500 turned negative in August giving up its returns for the year. The bond market rallied as stocks took a dive. Yields fell and prices rose across fixed income markets as investors looked for safer havens. Despite the rating downgrade, investor demand for Treasuries soared, and by early September, 10-year Treasury note yields had fallen to an all-time low of 1.90%. This downward pressure on Treasury yields came largely from an employment report showing no new jobs being added in August. While modestly better job creation was reported in September, it was not enough to move the unemployment level below 9.1%. The market posted a strong rally in final quarter of 2011. Investors increased their purchase of risk assets as news regarding progress in the European debt crisis began to emerge and U.S. economic data came in slightly better than expected. The S&P 500 Index closed out the year with a gain of 2.1%. 3 Value Line U.S. Government Money Market Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2011 through December 31, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 7/1/11 Ending account value 12/31/11 Expenses paid during period 7/1/11 thru 12/31/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 0.08% multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 4 Value Line U.S. Government Money Market Fund, Inc. Schedule of Investments December 31, 2011 Principal Amount Yield† Maturity Date Value U.S. GOVERNMENT AGENCY OBLIGATIONS (42.1%) $ Federal Home Loan Bank Discount Notes % 1/6/12 $ Federal Home Loan Bank Discount Notes 2/10/12 Federal Home Loan Bank Discount Notes 2/22/12 Federal Home Loan Bank Discount Notes 2/24/12 Federal Home Loan Bank Discount Notes 3/7/12 Federal Home Loan Bank Discount Notes 3/23/12 Federal Home Loan Bank Discount Notes 3/26/12 Federal Home Loan Bank Discount Notes 3/28/12 Federal Home Loan Bank Discount Notes 3/30/12 Federal Home Loan Bank Discount Notes 4/2/12 Federal Home Loan Bank Discount Notes 6/6/12 Federal Home Loan Mortgage Corporation Discount Notes 1/17/12 Federal Home Loan Mortgage Corporation Discount Notes 1/26/12 Federal Home Loan Mortgage Corporation Discount Notes 2/13/12 Federal Home Loan Mortgage Corporation Discount Notes 2/21/12 Federal Home Loan Mortgage Corporation Discount Notes 3/12/12 Federal Home Loan Mortgage Corporation Discount Notes 3/12/12 Federal Home Loan Mortgage Corporation Discount Notes 3/19/12 Federal Home Loan Mortgage Corporation Discount Notes 3/26/12 Federal Home Loan Mortgage Corporation Discount Notes 4/9/12 Federal Home Loan Mortgage Corporation Discount Notes 4/23/12 Federal Home Loan Mortgage Corporation Discount Notes 5/15/12 Federal National Mortgage Association Discount Notes 1/19/12 Federal National Mortgage Association Discount Notes 2/13/12 Federal National Mortgage Association Discount Notes 2/22/12 Federal National Mortgage Association Discount Notes 2/22/12 Federal National Mortgage Association Discount Notes 2/22/12 Federal National Mortgage Association Discount Notes 5/1/12 Federal National Mortgage Association Discount Notes 5/21/12 Federal National Mortgage Association Discount Notes 5/30/12 TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Amortized Cost $30,545,598) COMMERCIAL PAPER (12.2%) Bank of Nova Scotia NY 1/17/12 Caterpillar Financial Services Corp. 2/27/12 Emerson Electric Co. 1/17/12 John Deere Canada ULC 1/12/12 Johnson & Johnson 3/19/12 Nestle Capital Corp. 3/19/12 Northwest Natural Gas Co. 3/19/12 See Notes to Financial Statements. 5 Value Line U.S. Government Money Market Fund, Inc. Schedule of Investments December 31, 2011 Principal Amount Yield† Maturity Date Value $ PepsiCo, Inc. 2/13/12 $ Proctor & Gamble Co. (The) 1/9/12 Sanofi-Aventis SA 3/15/12 TOTAL COMMERCIAL PAPER (Amortized Cost $8,855,696) TOTAL INVESTMENT SECURITIES (54.3%) (Cost $39,401,294) REPURCHASE AGREEMENT (45.5%) With Morgan Stanley, 0.00%, dated 12/30/11, due 01/03/12, delivery value $33,000,000 (collateralized by $32,025,000 U.S. Treasury Notes 2.1250% due 11/30/14, with a value of $33,702,047) TOTAL REPURCHASE AGREEMENTS (Amortized Cost $33,000,000) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (0.2%) $ NET ASSETS (100.0%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($72,519,669 ÷ 72,554,727 shares outstanding) $ † The rate shown on discount securities represents the yield or rate at the end of the reporting period. See Notes to Financial Statements. 6 Value Line U.S. Government Money Market Fund, Inc. Statement of Assets and Liabilities at December 31, 2011 Assets: Investment securities, at value (Cost - $39,401,294) $ Repurchase agreement (Cost - $33,000,000) Cash Receivable for capital shares sold Receivable from Adviser Prepaid expenses Total Assets Liabilities: Payable for capital shares redeemed Dividends payable to shareholders 55 Accrued expenses: Directors’ fees and expenses Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $0.10 par value (authorized 2 billion shares, outstanding 72,554,727 shares) $ Additional paid-in capital Undistributed net investment income Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share $ Statement of Operations for the Year Ended December 31, 2011 Investment Income: Interest $ Expenses: Advisory fee Transfer agent fees Service and distribution plan fees Printing and postage Auditing and legal fees Custodian fees Registration and filing fees Directors’ fees and expenses Insurance Other Total Expenses Before Fees Waived and Custody Credits Less: Advisory Fees Waived ) Less: Reimbursement by the Adviser ) Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 7 Value Line U.S. Government Money Market Fund, Inc. Statement of Changes in Net Assets for the Years Ended December 31, 2011 and 2010 Year Ended December 31, 2011 Year Ended December 31, 2010 Operations: Net investment income $ $ Net realized gain on investments — Net increase in net assets from operations Distributions to Shareholders: Net investment income (11,368 ) (12,210 ) Net realized gain from investment transactions (4,589 ) — Net decrease in net assets from distributions to shareholders (15,957 ) (12,210 ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends and distributions to shareholders Cost of shares redeemed (58,038,394 ) (339,127,995 ) Net decrease in net assets from capital share transactions (29,548,465 ) (23,007,386 ) Total Decrease in Net Assets (29,556,059 ) (23,003,472 ) Net Assets: Beginning of year $ $ End of year $ $ Undistributed net investment income, at end of year $ $ See Notes to Financial Statements. 8 Value Line U.S. Government Money Market Fund, Inc. Notes to Financial Statements 1. Significant Accounting Policies The Value Line U.S. Government Money Market Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as an open-end, diversified management investment company. The Fund’s investment objective is to secure as high a level of current income as is consistent with preservation of capital and liquidity. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: Securities held by the Fund are valued on the basis of amortized cost, which approximates market value and does not take into account unrealized gains or losses. This involves valuing an instrument at cost and thereafter assuming a constant amortization to maturity of any discount or premium, regardless of the impact of fluctuating interest rates on the market value of the instrument. The valuation of securities based upon their amortized cost is permitted by Rule 2a-7 under the Investment Company Act of 1940, as amended. The rule requires that the Fund maintain a dollar-weighted average portfolio of 60 days or less, purchase instruments that have remaining maturities of 13 months or less only, and invest only in securities determined by the Board of Directors to be of good quality with minimal credit risks. The Directors have established procedures designed to achieve these objectives. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: • Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; • Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; • Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s investments in securities as of December 31, 2011: Investments in Securities: Level 1 Level 2 Level 3 Total Assets U.S. Government Agency Obligations $
